By JUDGE EDWARD L. RYAN, JR.
Statements made during a custodial interrogation and while intoxicated are not per se involuntary or inadmissible. The test is whether the defendant’s "will was overborne" or whether the statements were the "product of a rational intellect and a free will." Yarborough v. Commonwealth, 217 Va. 971 (1977) (citing United States Supreme Court and Circuit Court of Appeal cases).
The evidence shows generally that defendant was intoxicated but there was also sufficient evidence to show that defendant’s will was not overborne.
Defendant’s motion to suppress is overruled.